Exhibit 10.4
 
STOCKHOLDERS SUPPORT AGREEMENT
 
This STOCKHOLDERS SUPPORT AGREEMENT (this “Agreement”) is entered into between
LOST ARROW LTD., a Japanese corporation (“Lost Arrow”), NAOE SAKASHITA, an
individual resident in Japan (“Sakashita”), and EVEREST/SAPPHIRE ACQUISITION
LLC, a Delaware limited liability company (“Purchaser”).
 
WHEREAS, Lost Arrow and Sakashita are both shareholders of Black Diamond
Equipment Ltd. (“Black Diamond”); and
 
WHEREAS, the Purchaser and some of its affiliates have entered into an Agreement
with Black Diamond under which a merger will occur and an affiliate of the
Purchaser will become the sole shareholder of Black Diamond; and
 
WHEREAS, the Purchaser is requiring as a condition of the merger, that certain
major shareholders of Black Diamond enter into support agreements in connection
with the merger and Lost Arrow and Sakashita have agreed to enter into this
Agreement to satisfy that condition.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
I.           REPRESENTATIONS
 
A.           Lost Arrow.  Lost Arrow hereby represents that:
 
1.           Lost Arrow owns seven thousand eight hundred twenty (7,820) shares
of stock of Black Diamond, free and clear of any encumbrances or restrictions
and has taken all steps required for it to enter into this Agreement.
 
2.           The officers and directors of Lost Arrow do not Know of any fraud
committed by the Company in connection with the Merger Agreement or the Black
Diamond merger.  For purposes of this Agreement, “Know” means the actual
knowledge of the officers and directors of Lost Arrow without a duty of
investigation.
 
B.           Sakashita.  Sakashita hereby represents that:
 
1.           He owns forty five (45) shares of stock of Black Diamond, free and
clear of any encumbrances or restrictions.
 
2.           He does not Know of any fraud committed by the Company in
connection with the Merger Agreement or the Black Diamond merger.  For purposes
of this Agreement, “Know” means the actual knowledge of Sakashita without a duty
of investigation.
 

--------------------------------------------------------------------------------


 
II.           INDEMNITY
 
Each of Sakashita and Lost Arrow hereby severally agree to indemnify the
Purchaser and its affiliates and hold them harmless from any loss they may
suffer as a result of any breach of the representations of Lost Arrow and
Sakashita contained in Section 1A and 1B of this Agreement or the
confidentiality provisions contained in Section III of this Agreement, provided
that this obligation shall not exceed the amount of the merger consideration
actually paid to each of them.
 
III.           CONFIDENTIALITY
 
Each of Lost Arrow and Sakashita agree that for a three-year period commencing
on the closing date of the Merger, they shall not disclose, directly or
indirectly, to any person or use or purport to authorize any person to use any
non-public information which either of them received from Black Diamond
concerning Black Diamond or its business affairs provided that Lost Arrow may
continue to use such information solely in performing its duties as a Black
Diamond distributor to the extent required.
 
IV.           AUTHORIZATION OF STOCKHOLDERS REPRESENTATIVE
 
Lost Arrow and Sakashita hereby confirm their approval of the provisions of
Article 11 of the Merger Agreement relating to the Stockholders
Representative.  In addition, the Stockholders Representative is hereby
authorized to act for Lost Arrow and Sakashita in connection with the closing of
the Black Diamond merger with respect to the following powers:
 
1.           In the event of an amendment to the Merger Agreement which is
approved by the Board of Directors of the Company to confirm, to the Purchaser
that this Agreement, and any other consents delivered by Lost Arrow or
Sakashita, remain in full force and effect; and
 
2.           To sign and deliver such immaterial modifications or waivers in
connection with this Agreement, or to the extent any stockholder consent is
required, the Merger Agreement or the Escrow Agreement.
 
V.           GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by the laws of the State of Delaware.  Each
party to this Agreement agrees to the exclusive jurisdiction of the state courts
of the State of Delaware, located in Newcastle County (or to the United States
District Court for the District of Delaware) for the purpose of any action
arising out of this Agreement.
 
[signature page follows]
 
2

--------------------------------------------------------------------------------


 
DATED as of the 8th day of May, 2010.
 
PURCHASER:
EVEREST/SAPPHIRE ACQUISITION, LLC,
 
a Delaware limited liability company
     
By: /s/ Philip A. Baratelli
 
            Philip A. Baratelli                            
 
                   [print name]
 
Its:       Secretary and Treasurer                   
   
LOST ARROW:
LOST ARROW LTD.,
 
a Japanese corporation
     
By: /s/ Naoe Sakashita           
              Naoe Sakashita                
                        [print name]
 
Its:       President              
   
SAKASHITA:
       
/s/ Naoe Sakashita                                           
 
NAOE SAKASHITA




--------------------------------------------------------------------------------

